      4:19-cv-00339-JMC         Date Filed 06/19/20      Entry Number 22        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Dawn Ross,                              )             Civil Action No. 4:19-cv-00339-JMC
                                        )
                             Plaintiff, )
                                        )
        v.                              )                 ORDER AND OPINION
                                        )
Andrew M. Saul, Commissioner of         )
Social Security Administration,         )
                                        )
                             Defendant. )
____________________________________)

       This action arises from Plaintiff Dawn Ross’s application to the Social Security

Administration seeking disability insurance benefits (“DIB”) under the Social Security Act (“the

Act”), 42 U.S.C. § 405(g). The matter before the court for review of the Magistrate Judge’s Report

and Recommendation (“Report”), which recommends that the court reverse the Commissioner’s

decision. (ECF No. 17 at 26.) For the reasons stated herein, the court ACCEPTS the Magistrate

Judge’s Report (ECF No. 17), REVERSES the decision of the Commissioner, and REMANDS

this action for further administrative proceedings.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without a full recitation. (ECF No. 17 at 1–17.) As a brief background, on December 29,

2017, the Administrative Law Judge (“ALJ”) determined that Plaintiff was not disabled for

purposes of the Act and denied Plaintiff’s claim for DIB. (Id. at 1 (citing ECF No. 10-2 at 18–38).)

Although the ALJ found that Plaintiff possessed severe impairments which included,

“Degenerative Disk Disease of her Lumbar Spine; Fibromyalgia Syndrome; Rheumatoid Arthritis;

Hip Bursitis; Right Carpal Tunnel Syndrome; Reynaud’s Disorder; and, Obesity. . .” the ALJ




                                                 1
      4:19-cv-00339-JMC          Date Filed 06/19/20      Entry Number 22         Page 2 of 4




concluded that Plaintiff “did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1[.]” (Id. at 14 (citing 10-2 at 18–38).) Additionally, the ALJ found that Plaintiff:

       had the residual functional capacity (“RFC”) to perform light work . . . with the
       following additional limitations. She [could] stand or walk two hours and sit six
       hours during an eight-hour workday. She [could] never climb ladders, ropes,
       scaffolds. The claimant [could] occasionally climb ramps or stairs, balance, stoop,
       kneel, crouch, or scaffolds. Furthermore, she [could] frequently handle and finger.
       She [could] have frequent exposure to hazards.

(Id.) As such, the ALJ concluded that Plaintiff did not fall within the scope of the Act and therefore

was not entitled to DIB. (Id.)

       On February 5, 2019, Plaintiff filed a Complaint seeking judicial review of her DIB

application (ECF No. 17 at 2 (citing ECF No. 1).) In the complaint, Plaintiff claimed that the “ALJ

failed to properly [consider] Listings 14.02A and 14.06A.” (Id. at 18.). On May 19, 2020, the

Magistrate Judge issued a Report recommending that this court reverse and remand the case for

further proceedings because “the court [could] not find that the ALJ’s decision was supported by

substantial evidence without analysis of applicable Listings[.]” (Id. at 25–26.) Specifically, the

Magistrate Judge noted that “the ALJ is to consider the effect of all impairments, even impairments

found as non-severe, throughout all five steps.” (Id. at 19 (citing 20 C.F.R. § 404.1545(a)(2)).)

Furthermore, the Magistrate Judge noted that “the ALJ must identify the relevant listed

impairments and then compare the listing criteria with evidence of claimant’s symptoms.” (ECF

No. 17 at 19 (citing Cook v. Heckler, 783 F.2d 1168 (4th Cir. 1986)).) The Report also provides:

“[b]ecause the ALJ did not recognize that Listings 14.02A and 14.06A were identifiable as relevant

listed impairments and thus did not compare the listing criteria with evidence of claimant’s

symptoms, as required, the court looks to whether this was harmless or harmful error . . . [by]

focusing on the criteria of involvement of two or more organs/body systems.” (Id. at 22–23 (citing



                                                  2
      4:19-cv-00339-JMC          Date Filed 06/19/20      Entry Number 22        Page 3 of 4




ECF Nos. 10-10 at 25, 36; 10-11 at 9, 13).) Moreover, “[t]he ALJ did not address Listings 14.02

and 14.06 [and] . . . found lupus as non-severe” because Plaintiff’s lack of skin rash did not her

reduce her functionality. (Id. at 19, 21.) As such, the Magistrate Judge concluded hat “the court

[could] not find that the ALJ’s decision is supported by substantial evidence without analysis of

applicable Listing[.]” (Id. at 25.)

        On May 29, 2020, the parties were apprised of their opportunity to file specific objections

to the Report, and that specific objections to the Report were due by June 2, 2020. (Id. at 27.) In a

Reply filed on June 1, 2020, the Commissioner explained that he “[did] not intend to file objections

to the Magistrate Judge’s [Report].” (ECF No. 18 at 1.)

                                      II. LEGAL STANDARD

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Furthermore, a failure to file specific, written objections to the




                                                 3
      4:19-cv-00339-JMC           Date Filed 06/19/20      Entry Number 22        Page 4 of 4




Report results in a party’s waiver of the right to appeal from the judgment of the court based upon

such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept, reject, or modify, in

whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions.

28 U.S.C. § 636(b)(1).

                                           III. DISCUSSION

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby, 718 F.2d at 199.

Furthermore, a failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the court based upon such recommendation. See 28 U.S.C.

§ 636(b)(1). The court concludes that the Magistrate Judge’s Report accurately summarizes the

law and correctly applies it to the instant case and finds that there is no clear error in the Report.

See Diamond, 416 F.3d at 315.

                                          IV. CONCLUSION

       After a thorough review of the evidence and the record, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 17), REVERSES the decision of the

Commissioner, and REMANDS this action for further administrative proceedings regarding the

issues discussed in this order.

       IT IS SO ORDERED.




                                                           United States District Judge

June 19, 2020
Columbia, South Carolina




                                                  4
